MEMORANDUM**
Miguel Angel Santiago-Garcia and Margarita Sanchez, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen to seek repapering. We review the denial of a motion to reopen for abuse of discretion. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
Petitioners would have been ineligible for suspension relief regardless of the stop-time rule, because the immigration judge found they failed to show the requisite hardship. Accordingly the BIA did not abuse its discretion in denying the motion to reopen to seek repapering. See id.; 65 Fed.Reg. 71273 (2000) (proposed 8 C.F.R. § 240.81) (“An alien may request repapering” if he is “[sjtatutorily eligible for suspension of deportation under former section 244 of the Immigration and Nationality Act as of the time of application for *444repapering but for the application of the stop-time rule in section 240A(d)(l).”).
Petitioners’ remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.